Citation Nr: 1513948	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to service connected gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for lactose intolerance.

5.  Entitlement to service connection for gallstones, status post gall bladder removal.

6.  Entitlement to service connection for gastric polyps, to include as secondary to GERD.

7.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1983 to September 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 rating decisions of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  

The Board notes that following an April 2009 rating decision that reopened the matter of service connection for a low back disability, but continued to deny the underlying claim, the Veteran submitted a May 2009 claim to reopen that matter.  The Board finds that such correspondence can be reasonably construed as expressing disagreement with the April 2009 denial, and therefore constitutes a notice of disagreement initiating a proper appeal in that matter.  Therefore, the April 2009 decision is the decision on appeal, and the most recent final denial for purposes of the Board's analysis occurred in September 2003. 

The issues of service connection for a low back disability, gallstones, gastric polyps, and endometriosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied the Veteran service connection for a low back disability based on a finding that there was no evidence of a current diagnosis for such disability; the Veteran was properly notified of that action and her appellate rights, and did not initiate a timely appeal.

2.  Since the September 2003 denial, evidence has been received that is neither cumulative nor redundant of evidence then of record, relates to a previously unestablished fact needed to substantiate the underlying claim of service connection, and raises a reasonable possibility of doing so.

3.  The evidence does not show that the Veteran has a current diagnosis for irritable bowel syndrome.

4.  The evidence does not show that the Veteran has a current diagnosis for lactose intolerance.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Service connection for irritable bowel syndrome is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for lactose intolerance is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Insofar as the Veteran's claim to reopen is being granted in full, and the matters of service connection for a low back disability, gallstones, gastric polyps, and endometriosis are being remanded for further development, a discussion of the VCAA's impact on those matters is unnecessary at this time, as any notice errors or duty to assist omissions are harmless.
 
With respect to the Veteran's claims seeking service connection for irritable bowel syndrome and lactose intolerance, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2009 and March 2010, VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The Board recognizes that, following receipt of the above-mentioned notice letters, the Veteran also advanced a secondary theory of entitlement for irritable bowel syndrome, and has not since received notice of how to substantiate a claim for secondary service connection.  However, the Board notes that, for reasons discussed below, those matters would nonetheless be denied, regardless of whether the Veteran received notice with respect to secondary service connection, because the evidence does not establish a current disability, a critical threshold element for service connection.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not alleged that any pertinent treatment records remain outstanding.  While the Board acknowledges that the Veteran has not been afforded an examination no conjunction with the claims being adjudicated, as the evidence does not establish a current disability, VA is under no duty to provide such examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Consequently, VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A September 2003 rating decision previously denied the Veteran service connection for a low back disability based on a finding that the evidence did not show she had a current diagnosis for such disability.  The Veteran was properly notified of that action and of her appellate rights, and did not initiate a timely appeal.  Therefore, that decision is final.  At the time, evidence of record included only the Veteran's STRs and statements she made in conjunction with filing her original claim for compensation.  

Evidence received since the September 2003 denial includes private and VA treatment records showing several low back diagnoses, most notably for degenerative disc disease (DDD).  In addition, the Veteran has also advanced claims and statements which suggest she has suffered from fairly constant low back pain since her separation from service.  As such evidence is neither cumulative nor redundant of evidence of record at the time of the September 2003 denial, it is clearly new.  Furthermore, it clearly relates to a previously unestablished fact (current diagnosis) needed to substantiate the underlying claim of service connection.  When considered with the other evidence of record, particularly the several notations of low back strains and pain in the Veteran's STRs, and in light of the low threshold established under Shade, the Board finds it also raises a reasonable possibility of substantiating such claim.  Therefore, such evidence is also material, and the matter may be reopened.

Service connection for irritable bowel syndrome and lactose intolerance

The Veteran also contends that she has lactose intolerance and irritable bowel syndrome related to her military service.  She has also claimed that her irritable bowel syndrome is secondary to her service connected GERD.  

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, STRs are silent for any mention of irritable bowel syndrome or lactose intolerance.  Postservice treatment records include extensive records of private and VA treatment for a variety of gastrointestinal complaints and problems, but there is nothing indicating the Veteran has ever been diagnosed with irritable bowel syndrome or lactose intolerance.  The Board acknowledges that the Veteran has alleged that she has been diagnosed with both conditions.  However, as a lay person, she is not competent to self-diagnose complex medical conditions such as irritable bowel syndrome or lactose intolerance, and absent corroborating medical evidence, her statements alone are not probative evidence that she has been diagnosed with such disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As the medical evidence of record does not show that she has been diagnosed with either irritable bowel syndrome or lactose intolerance, there is no valid claim of service connection for such disabilities.  Brammer, 3 Vet. App. at 225.

As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply, and the appeal in those matters must be denied.  Gilbert, 1 Vet. App. at 55.



ORDER

New and material evidence has been received; the appeal seeking to reopen a claim of service connection for a low back disability is granted.

The appeal seeking service connection for irritable bowel syndrome, to include as secondary to GERD, is denied.

The appeal seeking service connection for lactose intolerance is denied.


REMAND

First, the Board notes that, following the receipt of VCAA notice for her claims of service connection for gastric polyps, she indicated in her October 2010 notice of disagreement that her gastric polyps are secondary to service connected GERD.  As the Veteran has not been afforded VCAA compliant notice of the information and evidence needed to substantiate a claim of secondary service connection, and this matter is being remanded for other development, she should also be sent the appropriate notice for secondary service connection claims.

The Board notes that the Veteran has not yet been afforded a VA examination in conjunction with her claim of service connection for a low back disability, which the Board has reopened.  The evidence includes multiple medical records showing various diagnoses for low back disabilities, including DDD.  Moreover, her STRs corroborate her several statements reporting low back injuries during service; records show she had multiple low back strains in service, and several complaints of low back pain.  Furthermore, as discussed in the analysis above, the record suggests the Veteran has complained of low back pain fairly consistently since separation, suggesting some continuity of symptoms.  In light of the above, the Board finds the low threshold under McLendon has been met, and VA is obligated to provide a lumbar spine examination, to include an opinion discussing continuity of symptomatology for the Veteran's low back arthritis.  20 Vet. App. at 81.  

The Board notes that the Veteran has also not been afforded VA examinations for her gallstones, gastric polyps, and endometriosis.  

With respect to the Veteran's claim of service connection for gallstones (status post gall bladder removal), she alleges that she also had gallstones in service, specifically in July 2001, when she was hospitalized for severe abdominal pain.  STRs confirm she was hospitalized for abdominal pain in July 2001, and include several other notations of abdominal pain and gastrointestinal symptoms in service.  Under the low threshold established in McLendon, VA is obligated to provide an examination of her gallstones as there is evidence of a present diagnosis and potential in-service manifestations with the suggestion that the two may be related.  20 Vet. App. at 81. 

Private and VA treatment records also show the Veteran has been diagnosed with gastric polyps.  In addition, as noted above, the Veteran's STRs include several notations of abdominal pain throughout her service, as well as other gastrointestinal and stomach-related complaints.  Determining whether a relationship exists between her in-service gastrointestinal symptoms and her current gastric polyps requires a competent medical opinion.  Moreover, the Veteran has alleged that her gastric polyps are also secondary to her service connected GERD.  Therefore, under McLendon, a VA examination addressing direct and secondary theories of entitlement is needed for her gastric polyps.

Finally, regarding her endometriosis, VA treatment records do not indicate a diagnosis of such disability, but do include a diagnosis for "endometritis."  Thus, as an initial matter, the Board notes that some clarification of diagnosis is needed.  Furthermore, she has also alleged that her endometriosis was first diagnosed while on active duty in June 1994.  STRs confirm that she underwent an endometrial biopsy that month, though it does not appear any resultant diagnosis was documented.  However, the Veteran has also alleged that her history of gynecological problems during service (supported by STRs noting recurrent anovulation and amenorrhea) also contributed to the development of her endometriosis.  In light of the above, the low threshold for when VA is obligated to provide an examination is met.  McLendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the appropriate VCAA notice of the information and evidence needed to substantiate her claims of service connection for gastric polyps as secondary to GERD.

2. Then, obtain updated records of VA treatment the Veteran has received for a low back disability, gallstones, gastric polyps, and endometriosis and/or endometritis.

3. Then, arrange for an appropriate examination to determine the nature and likely etiology of her low back disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each low back disability entity found.

b. For each low back disability diagnosed, please indicate:

i.  whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service/injuries therein, to specifically include the multiple notations of low back strains and low back pain in her STRs; and

ii. whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's consistent complaints and reports of low back pain since separation in 2003.  

All opinions provided must include a complete rationale with citation to supporting facts, clinical data, or medical literature, as appropriate.

4. Then, arrange for an appropriate examination to determine the nature and likely etiology of her gallstones and gastric polyps.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's gallstones are related to her military service or gastrointestinal symptoms and complaints therein?  The examiner should specifically consider, and discuss as necessary, her reports of gallstones in service, particularly as they relate to a July 2011 STR noting hospitalization for severe abdominal pain, as well as all other instances of gastrointestinal symptoms noted in her STRs. 

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's gastric polyps are related to the Veteran's military service or gastrointestinal symptoms and complaints noted therein?.

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's gastric polyps are proximately due to her service connected GERD?

d. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's gastric polyps are aggravated by her service connected GERD?

All opinions provided must include a complete rationale with citation to supporting facts, clinical data, or medical literature, as appropriate. 

5. Then, arrange for an appropriate examination to determine the nature and likely etiology of her claimed endometriosis.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner provide opinions responding to the following:

a. Does the Veteran have a current diagnosis for endometriosis? Specifically, the examiner should explain any medical distinction between the claimed endometriosis and the Veteran's diagnosis of endometritis noted in VA treatment records.

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current endometriosis (or endometritis) is related to her military service or gynecological complaints and pathology noted therein?  The examiner should specifically consider, and discuss as necessary, the significance (if any) of a June 1994 endometrial biopsy noted in her STRs, and any other notations of gynecological problems (e.g., anovulation, amenorrhea, etc.) therein.

All opinions provided must include a complete rationale with citation to supporting facts, clinical data, or medical literature, as appropriate.

6. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


